          Case 1:21-cv-02643-PGG Document 15
                                          14 Filed 06/17/21
                                                   06/15/21 Page 1 of 2




GEORGIA PESTANA                                                                        MARTHA NIMMER
Corporation Counsel
                                    THE CITY OF NEW YORK              Special Assistant Corporation Counsel
                                    LAW DEPARTMENT                                       Cell: (917) 499-8632
                                          100 CHURCH STREET
                                          NEW YORK, NY 10007



                                                          June 15, 2021
VIA ECF
Hon. Paul G. Gardephe

Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

                Re: N.A. obo M.A. v. N.Y.C. Dep’t of Education, 21-cv-2643 (PGG)(SLC)

Dear Judge Gardephe:

        I am a Special Assistant Corporation Counsel in the office of Corporation Counsel,
Georgia Pestana, attorney for Defendant in the above-referenced action, wherein Plaintiff seeks
solely attorneys’ fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this action.

        I write to respectfully request a 30-day extension of Defendant’s time to respond to the
complaint, from June 15, 2021 to July 15, 2021. I am also requesting that the July 1, 2021 pre-
trial phone conference be adjourned to one of the following dates: August 3, 10 or 12, 2021.
Due to an emergency this weekend with one of my children, this request was not filed earlier,
with my apologies.

        Plaintiff has not indicated if he agrees to this extension, despite my request for his
consent. This is the second request for an extension of the time to answer. The first request was
made on April 13, 2021 and granted by Your Honor on April 14, 2021. The requested 30-day
extension will allow the parties to continue negotiating a settlement. We are hopeful that the
parties will settle this matter without the need for further burden on the Court’s time.

       Accordingly, Defendant respectfully requests that its time to respond to the complaint be
extended to July 15, 2021, and the July 1, 2021 conference be adjourned to August 3, 10 or 12,
2021.

       Thank you for considering this request.

                Respectfully submitted,
         Case 1:21-cv-02643-PGG Document 15
                                         14 Filed 06/17/21
                                                  06/15/21 Page 2 of 2




                                                       /s/
                                                      Martha Nimmer
                                                      Special Assistant Corporation Counsel
cc:    Britton Bouchard, Esq (via ECF)




 MEMO ENDORSED

 Defendant’s application for a 30-day extension for the time to respond to the Complaint is
 granted. The initial pretrial conference in this matter, currently scheduled for July 1, 2021, is
 adjourned to August 19, 2021 at 11:00 a.m., by telephone.

 The parties are directed to dial 888-363-4749 to participate, and to enter the access code
 6212642. The press and public may obtain access to the telephone conference by dialing the
 same number and using the same access code. The Court is holding multiple telephone
 conferences on this date. The parties should call in at the scheduled time and wait on the line
 for their case to be called. At that time, the Court will un-mute the parties’ lines. Two days
 before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and
 GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
 using to dial into the conference so that the Court knows which numbers to un-mute. The
 email should include the case name and case number in the subject line.




 June 16, 2021
